Citation Nr: 0206108	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-06 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to apportionment of the veteran's nonservice-
connected disability pension benefits on behalf of his minor 
children, J. and N.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from December 1984 to December 
1991.  The appellant is his former spouse and the custodian 
of their minor children.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The Board notes that the appellant executed VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in November 1996 in favor of The American 
Legion.  However, organization personnel have not 
acknowledged the appointment.  Moreover, an October 2001 
memorandum from The American Legion indicated that it was 
unable to represent the appellant.  As discussed in detail 
below, attempts to contact the appellant have been 
unsuccessful.  Accordingly, the Board is proceeding with the 
disposition of the appeal without any designated 
representative for the appellant.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran receives VA nonservice-connected disability 
pension, including additional benefits for his minor 
children, J. and N., who reside with the appellant.     

3.  Although the appellant filed a claim for apportionment of 
the veteran's benefits on behalf of J. and N., she has failed 
to prosecute her appeal of the Special Apportionment Decision 
that denied her claim.  
4.  Evidence shows that the veteran provides support for J. 
and N. in the amount of additional nonservice-connected 
pension benefits received for the children.  Expenses exceed 
income for both the veteran and the appellant.  


CONCLUSION OF LAW

Entitlement to apportionment of the veteran's nonservice-
connected disability pension benefits on behalf of his minor 
children, J. and N., is not established.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, the Special 
Apportionment Decisions of June 1996 and September 1996, as 
well as the January 1997 statement of the case, provided the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate the claim.  With respect to 
the duty to assist, both parties submitted financial status 
information required for disposition of the claim.  Given the 
nature of the claim, other types of evidence, such as medical 
records or examination reports, are not relevant to the 
matter at hand.  Finally, both the veteran and the appellant 
have had the opportunity to present evidence and argument in 
support of her appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to either party.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (2001).  
See 38 C.F.R. § 3.452(a) (claim for apportionment must be 
filed on the child's behalf).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants. Id.   

In this case, the appellant submitted a claim for 
apportionment of the veteran's nonservice-connected 
disability pension benefits in January 1996.  Special 
Apportionment Decisions issued by the RO in June 1996 and 
September 1996 denied the appellant's claim.  The appellant 
timely submitted a notice of disagreement and substantive 
appeal after receipt of the statement of the case.  
Therefore, she perfected an appeal of the underlying denial.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

However, review of the claims folder reveals that she has 
since that time failed to prosecute her appeal.  
Specifically, there has been no communication from the 
appellant since receipt of her March 1997 substantive appeal 
more than five years ago.  Subsequent attempts to contact her 
by phone and mail have been unsuccessful.  An August 2000 
inquiry from the RO concerning her desire to continue the 
appeal, as well as to present for a Board hearing, was 
returned as being undeliverable and unable to forward.  The 
February 2001 supplemental statement was also returned with 
the same notations.  All correspondence was sent to the 
appellant's last address of record.  In his February 2001 
statement, the veteran indicated his belief that the 
appellant had remarried and living in a different state.  
When contacted by RO personnel in April 2002 in further 
attempt to locate the appellant, he stated that he did not 
know where the appellant was, that she was possibly living in 
yet another state, and that he had not been able to contact 
the children in years.  

Generally, it is the claimant's burden to keep VA apprised of 
his current address.  Although VA must attempt to locate a 
claimant at an alternate, known address, there is no burden 
to "turn up heaven and earth" to find a claimant.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  In this case, all 
correspondence sent to the address of record has been 
returned as undeliverable.  There is no indication in the 
claims folder of a different or more current address.  
Moreover, the appellant has been absent from the appeal 
process for more than five years.  There is no indication of 
inability or incapacity to contact the RO that during that 
five-year period.  See generally Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (veteran did not contact VA for more than 10 
years following his initial application for benefits); Jones 
v. West, 12 Vet. App. 98 (veteran did not inquire as to 
benefits for 40 years after application).  Accordingly, the 
Board finds failure to prosecute the appeal, such that the 
claim must be denied.     

In any event, the Board observes that the evidence of record 
does not support the appellant's claim.  Apportionment of 
benefits on behalf of a child is permitted only if the 
veteran is not reasonably discharging his responsibility for 
the child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  Special apportionment may be made if 
there is hardship unless it would cause the veteran undue 
hardship.  38 C.F.R. § 3.451.  In this case, the veteran has 
shown, and the appellant conceded during the November 1996 
hearing, that he paid the portion of VA pension benefits 
awarded for J. and N. to the children.  The evidence shows 
that the expenses of both the veteran and the appellant 
exceed his or her respective income.  The RO concluded, and 
the Board agrees, that the veteran's actions under the 
circumstances constitute reasonable discharge of his 
responsibility for his minor children and that the bases for 
special apportionment are not met.  Therefore, apportionment 
of VA benefits would not be in order.   
 
The Board acknowledges that the appellant requested a Travel 
Board hearing in her March 1997 substantive appeal.  Review 
of the claims folder indicates that the RO did not schedule 
the appellant for the hearing due to inability to locate the 
veteran for scheduling and notice purposes.  Under these 
particular circumstances, the Board finds that remanding the 
matter for purposes of scheduling such a hearing, with the 
likely result of the appellant failing to appear, would 
constitute a waste of VA resources and unnecessarily prolong 
disposition of the appeal.        



ORDER

Apportionment of the veteran's nonservice-connected 
disability pension benefits on behalf of his minor children, 
J. and N., is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

